Order entered February 5, 2014


                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00927-CV

                            JASON MICHAEL SPENCER, Appellant

                                                V.

DEXTRAL CAPITAL, LP, A DELAWARE LIMITED PARTNERSHIP AND DEXTRAL
 CAPITAL MANAGEMENT FUND, LP, A DELAWARE LIMITED PARTNERSHIP,
                             Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 11-15530

                                            ORDER
          The reporter’s record in this appeal was due to be filed September 7, 2013. Although an

extension was requested and granted until January 7, 2014, the record was not filed by that date.

By order entered January 14, 2014, we directed that arrangements be made for a substitute

reporter if necessary so that Vielica Dobbins, Official Court Reporter of the 134th Judicial

District Court, could file the record no later than January 24, 2014. Two weeks have passed

since the deadline, and the record still has not been filed. Because this appeal cannot proceed

without the reporter’s record, we ORDER Ms. Dobbins to file the record no later than February

12, 2014. We further ORDER Ms. Dobbins not sit as a court reporter until she has filed the

record.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to (1) Ms.

Dobbins; (2) the Honorable Dale Tillery, Presiding Judge, 134th Judicial District Court; and (3)

the parties.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE